DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-14 and 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alfarhan et al., US 2020/0305186.
Claim 1, Alfarhan discloses ([fig 1B] [0008] FIG. 1B is a system diagram illustrating an example wireless transmit/receive unit (WTRU)) a user equipment, comprising: 
a storage ([fig 1B] memory), being configured to store first data and second data; 
a transceiver ([fig 1B] transceiver), being configured to receive a first uplink grant and a second uplink grant from a base station ([fig 4] [0140] WTRU may receive a grant 1 for the RUL carrier and a grant 2 for the SUL carrier), 
wherein the first uplink grant assigns first uplink resources ([fig 4] [0140] WTRU may receive a grant 1 for the RUL carrier and a grant 2 for the SUL carrier), the second uplink grant assigns second uplink resources ([fig 4] [0140] WTRU may receive a grant 1 for the RUL carrier and a grant 2 for the SUL carrier), and the first uplink resources and the second uplink resources overlap within a time interval ([0127] The WTRU may receive grants for the RUL carrier and/or the SUL carrier, for example, for the same time resource and/or for overlapping time resources); and 
a processor ([fig 1B] processor), being connected to the storage and the transceiver ([fig 1B]), and being configured to determine whether transmission of the second data has priority over transmission of the first data ([0132] (v) service being supported by UL transmission (e.g., URLLC, eMBB, mMTC, etc.), (xi) the priority of the data to be transmitted);  
wherein when the processor determines that the transmission of the second data has priority over the transmission of the first data ([0132] (v) service being supported by 
the transceiver transmits the second data to the base station according to the designated resources within the time interval ([0141] data may be transmitted via the RUL carrier (grant 1) and/or the SUL carrier (grant 2)).  
Claim 2, Alfarhan discloses the user equipment of Claim 1, wherein: 
the first data has not been encapsulated into a first protocol data unit (PDU), and the second data has not been encapsulated into a second PDU ([0128] The WTRU may determine a UL carrier on which to transmit on PUSCH.  The WTRU may select the UL carrier for a transmission on PUSCH according to a prioritization (e.g., a prioritization procedure) that may be based on one or more of the following attributes of the wireless system: (iv) a size of one or more SUL grants relative to a size of one or more RUL grants (e.g., when a MAC PDU produced by a MAC multiplexing and assembly entity may fit in either grant without segmentation)); 
the processor refrains from encapsulating the first data into the first PDU ([0128] (iv) a size of one or more SUL grants relative to a size of one or more RUL grants (e.g., when a MAC PDU produced by a MAC multiplexing and assembly entity may fit in either grant without segmentation)), and encapsulates the second data into the second PDU according to the designated resources ([0158] The WTRU may assemble a MAC PDU (e.g., using the LCP procedure 300) for each applicable transmission on the RUL and/or SUL carriers); and 

Claim 5, Alfarhan discloses the user equipment of Claim 1, wherein the processor determines whether the transmission of the second data has priority over the transmission of the first data in a Media Access Control layer ([claim 23] The WTRU of claim 16, wherein the processor is configured to prioritize the first or second UL transmission grant via a media access control (MAC) entity).  
Claim 6, Alfarhan discloses the user equipment of Claim 5, wherein the processor determines whether the transmission of the second data has priority over the transmission of the first data according to logical channel prioritization ([0012] FIG. 3 illustrates an example logical channel prioritization (LCP) procedure for prioritizing data from one or more logical channels (LCHs) and/or for assigning such LCHs to one or more UL carriers associated with a cell).  
Claim 7, Alfarhan discloses the user equipment of Claim 1, wherein the processor determines one of the first uplink resources and the second uplink resources as the designated resources of the second data according to uplink grant attributes in a physical layer ([0097] The configuration may be sufficient for the WTRU to perform one or more UL transmissions (e.g., the PUCCH, the Physical Uplink Shared Channel 
Claim 8, Alfarhan discloses the user equipment of Claim 1, wherein the first uplink grant is a dynamic grant ([0086] DL/UL allocation (e.g., for TDD operation) may be dynamic, [0108] determination of applicable UL carrier(s) (e.g., the selection and/or activation of the RUL and SUL carriers) may be static, semi-static and/or dynamic.  Static determinations of applicable UL carrier(s) may be by configuration, [0128] (vii) dynamic RUL/SUL carrier selection criteria or conditions (e.g., indication through L1/L2 signaling)), the second uplink grant is a configured grant ([0086] (e.g. may or may not be based on a fixed DL/UL frame configuration), [0108] determination of applicable UL carrier(s) (e.g., the selection and/or activation of the RUL and SUL carriers) may be static, semi-static and/or dynamic.  Static determinations of applicable UL carrier(s) may be by configuration, [0128] (vi) occurrence of one or more triggering events for the UL carrier selection in a RACH procedure), the first data is Enhanced Mobile Broadband data ([0132] (v) service being supported by UL transmission (e.g., URLLC, eMBB, mMTC, etc.)), and the second data is Ultra-Reliable and Low Latency Communications data ([0132] (v) service being supported by UL transmission (e.g., URLLC, eMBB, mMTC, etc.)).  
Claim 9, Alfarhan discloses the user equipment of Claim 8, wherein: 
when determining that the transmission of the second data has priority over the transmission of the first data ([0144] the 200 bits buffered from LCH 2 may have priority over both the 344 bits buffered from LCH 1 and the 1 k bits buffered from LCH 3, the WTRU may select the SUL carrier (grant 2) for transmission during TTI 3 and the RUL 
when determining that the transmission of the first data has priority over the transmission of the second data ([0145] the 344 bits buffered from LCH 1 may have priority over the 1 k bits buffered from LCH 3.  As such, the WTRU may select the RUL carrier (grant 1) to transmit the 344 bits from LCH 1 during TTI 5), the processor determines the first uplink resources as designated resources of the first data ([0145] the 344 bits buffered from LCH 1 may have priority over the 1 k bits buffered from LCH 3.  As such, the WTRU may select the RUL carrier (grant 1) to transmit the 344 bits from LCH 1 during TTI 5), and the transceiver transmits the first data to the base station according to the designated resources of the first data within the time interval ([0145] the 344 bits buffered from LCH 1 may have priority over the 1 k bits buffered from LCH 3.  As such, the WTRU may select the RUL carrier (grant 1) to transmit the 344 bits from LCH 1 during TTI 5).  
Claim 10, Alfarhan discloses the user equipment of Claim 9, wherein before transmitting the first data or the second data to the base station within the time interval, the transceiver further transmits a notification of the respective designated resources to the base station ([0129] WTRU may indicate to the network (e.g., the cell 200) a selected UL, which the WTRU may use to transmit on the PUSCH).  
Claim 11, Alfarhan discloses the user equipment of Claim 8, wherein: 

the processor further determines whether a prioritization indication of the second uplink grant is lower than a logical channel prioritization indication of the second data ([0138] The data from LCH 3 may also correspond to a specific service, such as eMBB.  The data from LCH 3 may be assigned for transmission via the RUL carrier, [fig 3] priority: LCH 2 > LCH1 > LCH3, LCH3 (eMBB) RUL only), and when determining that the prioritization indication of the second uplink grant is lower than the logical channel prioritization indication of the second data ([fig 3] priority: LCH 2 > LCH1 > LCH3, LCH3 (eMBB) RUL only), the processor determines to select the second uplink resources as the designated resources of the second data ([fig 3] priority: LCH 2 > LCH1 > LCH3, LCH3 (eMBB) RUL only).  
Claim 12, Alfarhan discloses the user equipment of Claim 8, wherein: 
in a case where the processor determines that the transmission of the second data has priority over the transmission of the first data ([fig 3] priority: LCH 2 > LCH1 > LCH3,) and defaults to selecting the second uplink resources as the designated resources of the second data ([fig 3] LCH1 (URLLC) SUL or RUL, [0137] The data may 
when the processor determines that the second uplink grant permits the transmission of the second data ([0137] The data may be transmitted via the RUL and SUL carriers sequentially or concurrently), the processor determines to select the second uplink resources as the designated resources of the second data ([0137] The data may be transmitted via the RUL and SUL carriers sequentially or concurrently).  
Claim 13, see claim 1 for the rejection, Alfarhan discloses an uplink data transmission method, comprising: 
receiving, by a user equipment, a first uplink grant and a second uplink grant from a base station, 
wherein the first uplink grant assigns first uplink resources, the second uplink grant assigns second uplink resources, and the first uplink resources and the second uplink resources overlap within a time interval; 
determining, by the user equipment, whether transmission of second data has priority over transmission of first data, wherein the first data and the second data are stored in the user equipment; and 
determining one of the first uplink resources and the second uplink resources as designated resources of the second data and transmitting the second data to the base station according to the designated resources within the time interval, by the user 
Claim 14, see claim 2 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 13, wherein: 
the first data has not been encapsulated into a first protocol data unit (PDU), and the second data has not been encapsulated into a second PDU; 
the uplink data transmission method further comprises: 
refraining from encapsulating the first data into the first PDU and encapsulating the second data into the second PDU according to the designated resources, by the user equipment; and 
in the step of transmitting the second data, the user equipment transmits the second PDU to the base station according to the designated resources within the time interval.  
Claim 17, see claim 5 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 13, wherein the user equipment determines whether the transmission of the second data has priority over the transmission of the first data in a Media Access Control layer.  
Claim 18, see claim 6 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 17, wherein the user equipment determines whether the transmission of the second data has priority over the transmission of the first data according to logical channel prioritization.  
Claim 19, see claim 7 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 13, wherein the user equipment determines one of the 
Claim 20, see claim 8 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 13, wherein the first uplink grant is a dynamic grant, the second uplink grant is a configured grant, the first data is Enhanced Mobile Broadband data, and the second data is Ultra-Reliable and Low Latency Communications data.  
Claim 21, see claim 9 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 20, wherein: 
when determining that the transmission of the second data has priority over the transmission of the first data, the user equipment determines the second uplink resources as the designated resources of the second data; and 
when the user equipment determines that the transmission of the first data has priority over the transmission of the second data, the uplink data transmission method further comprises: 
determining the first uplink resources as designated resources of the first data and transmitting the first data to the base station according to the designated resources of the first data within the time interval, by the user equipment.  
Claim 22, see claim 10 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 21, further comprising: 
before transmitting the first data or the second data to the base station within the time interval, transmitting, by the user equipment, a notification of the respective designated resources to the base station.  

in a case where the processor determines that the transmission of the second data has priority over the transmission of the first data and defaults to selecting the second uplink resources as the designated resources of the second data, the uplink data transmission method further comprises: 
determining, by the user equipment, whether a prioritization indication of the second uplink grant is lower than a logical channel prioritization indication of the second data, and 
when determining that the prioritization indication of the second uplink grant is lower than the logical channel prioritization indication of the second data, the user equipment determines to select the second uplink resources as the designated resources of the second data.
Claim 24, see claim 12 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 20, wherein: 
in a case where the processor determines that the transmission of the second data has priority over the transmission of the first data and defaults to selecting the second uplink resources as the designated resources of the second data, the uplink data transmission method further comprises: 
determining, by the user equipment, whether the second uplink grant permits the transmission of the second data, and when determining that the second uplink grant permits the transmission of the second data, the user equipment determines to select the second uplink resources as the designated resources of the second data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al., US 2020/0305186 in view of Kim et al., US 2018/0287748.
Claim 3, Alfarhan discloses the user equipment of Claim 1, wherein: 
the second data has not been encapsulated into a second PDU, and the first data has been encapsulated into a first PDU ([0158] The WTRU may assemble a MAC PDU (e.g., using the LCP procedure 300) for each applicable transmission on the RUL and/or SUL carriers, for example, when the WTRU may be capable of simultaneous PUSCH transmissions on multiple ULs.  A MAC entity may process an LCP procedure (e.g., the LCP procedure 300) for grants on a UL suitable for higher priority LCHs (e.g., first), for example, when LCHs may be configured to be prioritized or restricted on a 
and encapsulates the second data into the second PDU according to the designated resources ([0158] The WTRU may assemble a MAC PDU (e.g., using the LCP procedure 300) for each applicable transmission on the RUL and/or SUL carriers); and
the transceiver transmits the second PDU to the base station according to the designated resources within the time interval ([0160] (ii) a UL grant(s) on the RUL carrier or the SUL carrier may be selected to maximize an amount of data that may be sent by the WTRU in a (e.g., current) TTI; and/or (iii) a UL grant(s) on the RUL carrier or the SUL carrier may be selected to maximize an amount of high priority data that may be sent by the WTRU in a (e.g., current) TTI).  
but is silent on,
the processor discards the first PDU 
However, as Kim discloses the processor discards the first PDU ([0176] the PDCP PDUs of which the successful transfer has been identified based on the RLC ACK can be discarded). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan invention with Kim invention to include the claimed limitation(s) so as to allow multiplexing data onto a next MAC PDU and to send data using a resource corresponding to the UL grant thereby optimizing system operation.  

the second data has not been encapsulated into a second PDU, and the first data has been encapsulated into a first PDU; the uplink data transmission method further comprises: 
discarding the first PDU and encapsulating the second data into the second PDU according to the designated resources, by the user equipment; and 
in the step of transmitting the second data, the user equipment transmits the second PDU to the base station according to the designated resources within the time interval.  
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al., US 2020/0305186 in view of Li et al., US 2019/0364586.
Claim 4, Alfarhan discloses the user equipment of Claim 1, wherein: 
the second data has not been encapsulated into a second PDU ([0160] (i) a UL grant(s) on the RUL carrier or the SUL carrier may be selected when a MAC PDU produced by a MAC multiplexing and assembly entity may fit on either the RUL carrier or the SUL carrier without segmentation; (ii) a UL grant(s) on the RUL carrier or the SUL carrier may be selected to maximize an amount of data that may be sent by the WTRU in a (e.g., current) TTI), the first data has been encapsulated into a first PDU ([0160] (i) a UL grant(s) on the RUL carrier or the SUL carrier may be selected when a MAC PDU produced by a MAC multiplexing and assembly entity may fit on either the RUL carrier or the SUL carrier without segmentation; (ii) a UL grant(s) on the RUL carrier or the SUL carrier may be selected to maximize an amount of data that may be sent by the WTRU 
although Alfarhan does not explicitly disclose, 
the processor encapsulates the second data into the second PDU according to the designated resources; and 
the transceiver transmits the second PDU to the base station according to the designated resources within the time interval, and preempts the first PDU.  
However, as Alfarhan does imply the teaching ([0161] A MAC entity may, for example, select one or more UL grants that may be associated with higher priority LCHs, or that may maximize an amount of data that may be sent by the WTRU in a (e.g., current) TTI, [0166] separate HARQ processes may be used between multiple ULs, for example, for a WTRU that may be capable of (e.g., fast) switching between the RUL and SUL carriers.  In an example, the WTRU may be configured with multiple (e.g., two) configured grants (e.g., SPS resources) on the RUL and SUL carriers.  Resources of an applicable configured grant may be used, for example, when a switching event may be triggered.  TB retransmissions between multiple ULs may be possible, for example, when a (e.g. single) HARQ process may be used for UL transmission spanning multiple UL carriers, such as the RUL and SUL carriers), hence there are second and subsequent PDU being formed according to designated resources and retransmissions.   

the transceiver transmits the second PDU to the base station according to the designated resources within the time interval ([fig 9] send MAC PDU using a corresponding UL grant … send MAC PDU using a corresponding UL grant), and preempts the first PDU ([0132] determine, based on the received priority of the logical channel for which the second UL grant is used, one or more target logical channels that meet the priority; and the sending unit is specifically configured to send data on the one or more determined target logical channels to the base station by using a resource of the second UL grant).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan invention with Li invention to include the claimed limitation(s) so as the UE can perform multiplexing data on a MAC PDU and to send data using a resource corresponding to the UL grant and logical channel priority thereby enhancing UE operation. 
Claim 16, see claim 4 for the rejection, Alfarhan discloses the uplink data transmission method of Claim 13, wherein: 
the second data has not been encapsulated into a second PDU, the first data has been encapsulated into a first PDU, and the user equipment has transmitted the first PDU; the uplink data transmission method further comprises: 

in the step of transmitting the second data, the user equipment transmits the second PDU to the base station according to the designated resources within the time interval, and preempts the first PDU.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DINH NGUYEN/Primary Examiner, Art Unit 2647